466 Pa. 463 (1976)
353 A.2d 446
In re Nomination Petition of Frank E. ELLIOTT, Appellant, as candidate for the Democratic Nomination for the Office of United States Senator,
Objection of William J. Green.
Supreme Court of Pennsylvania.
March 24, 1976.
Edgar R. Casper, Harrisburg, for appellant.
Gregory M. Harvey, Philadelphia, for appellee.
Before JONES, C.J., and O'BRIEN, ROBERTS, POMEROY, NIX, and MANDERINO, JJ.


*464 OPINION
PER CURIAM.
Order affirmed. Appellant pay costs.
EAGEN, J., did not participate in the consideration or decision of this case.
ROBERTS, J., and POMEROY, J., dissent.